DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed on 7/13/2022. Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11431591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 17/863909
US 11431591 B2
Claims 1, 8, 15. A method comprising: identifying, by a first device, one or more components accessible via a workspace hosted on a remote computing device, the one or more components providing a resource to the first device via the workspace; 

determining, by the first device, a rendering time for each of the one or more components at the first device and a time to transfer a rendering for each of the one or more components from the remote computing device to the first device; 

determining, by the first time, a measurement of experience by the user at the first device is based at least on a first factor of the rendering time and a second factor, different from the first factor, of the time to transfer each of the one or more components; and 

displaying, by the first device, a graphical user interface identifying the one or more components and with a graphical indicator that indicates the measurement of experience in comparison to a threshold.
Claims 1 and 8, A method for indicating virtual workspace performance on a graphical user interface of a computer system, comprising: 

identifying, by a first computer system, a plurality of components accessible to the first computer system via a virtual workspace hosted on a second computer system on behalf of a user of the first computer system, each of the plurality of components hosted on a corresponding server of a plurality of servers, each of the plurality of components configured to provide at least one of a resource or an application to the first computer system via the virtual workspace; 

for each component of the plurality of components: 
analyzing, by the first computer system prior to accessing the component, a plurality of performance factors between the first computer system with the server of the plurality of servers hosting the component via the virtual workspace, the plurality of performance factors including a rendering time of the component at the second computer system and a transfer time to transfer the rendered component from the second computer system to the first computer system; 

determining, by the first computer system, an estimated performance measurement for experience by the user of the first computer system with the component when accessed based at least on the plurality of performance factors and a corresponding plurality of coefficients, the plurality of coefficients having a first coefficient for the rendering time and a second coefficient for the transfer time, the second coefficient exceeding the first coefficient; 

comparing, by the first computer system, the estimated performance measurement to a threshold, 

selecting, by the first computer system, a graphical indicator from a plurality of predetermined graphical indicators responsive to the comparison, and 
rendering, by the first computer system within a graphical user interface for the virtual workspace, an identifier of the component and the selected graphical indicator indicating the estimated performance measurement for the first computer system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20190306044 A1, hereinafter Cohen) in view of Chakraborty et al. (US 8819171 B2, hereinafter Chakraborty).

As to independent claim 1, Cohen teaches a method comprising:
 identifying, by a first device, one or more components accessible via a workspace hosted on a remote computing device, the one or more components providing a resource to the first device via the workspace (FIG. 2, computing resource 224 includes a group of cloud resources, such as one or more applications (“APPs”) 224-1, one or more virtual machines (“VMs”) 224-2, virtualized storage (“VSs”) 224-3, one or more hypervisors (“HYPs”) 224-4, and/or the like…Application 224-1 includes one or more software applications that may be provided to or accessed by client device 210.” Paragraph 0042-0043); 
determining, by the first device, a rendering time for each of the one or more components at the first device and a time to transfer a rendering for each of the one or more components from the remote computing device to the first device (“the scoring platform (e.g., using computing resource 224, processor 320, communication interface 370, and/or the like) may receive client delay metrics associated with a client device (e.g., client device 210), network delay metrics associated with a network (e.g., network 230), server delay metrics associated with a server device (e.g., server device 240), and application delay metrics associated with an application executing on the server device.” Paragraph 0059, Fig. 4,  “the network delay metrics may include a round trip network delay (RTND) metric, a connections metric, a connection establishment failure count metric, a connection establishment failure time metric, a connection establishment delay time metric, a connection establishment delay count metric, a connection establishment delay SynAckBeforeSyn count metric, a retransmissions metric, a data transfer time metric, a data transfer retransmission time metric, a data transfer bytes metric, a retransmitted packets metric, a total packets metric, a data packets metric, and/or the like, as described elsewhere here., paragraph 0017); 
determining, by the first time, a measurement of experience by the user at the first device is based at least on a first factor of the rendering time and a second factor, different from the first factor, of the time to transfer each of the one or more components (“the application delay metrics may include metrics that provide indications of the application delay experienced at the application and/or the server device. For example, the application delay metrics may include an application response time metric, a total application turn delay metric (e.g., application turn is a request/response pair, where for each turn the application must wait the full round trip delay, and the greater the number of turns, the worse the application will perform), a total transaction time metric, the connections metric, a high application turn rate metric, an application turn RTND total metric, an application data in-flight metric, a transfer opportunity delay metric, and/or the like, as described elsewhere herein.” Paragraph 0019, Fig. 4 and Fig. 1F); and 
displaying, by the first device, a graphical user interface identifying the one or more components and with a graphical indicator that indicates the measurement of experience in comparison to a threshold (“as further shown in FIG. 1H, the scoring platform may generate a user interface that includes information indicating the final EUE score of “8.9,” information indicating that the final EUE score is a good EUE.” Paragraph 0031-0032,0109, Fig. 4, step 460-470 final end user experience score is calculated).
Cohen teaches determining, by the first device, a rendering time for each of the one or more components at the first device.
Chakraborty teaches determining, by the first device, a rendering time for each of the one or more components at the first device (“The capture rate may be related to the procession of an application by the cloud computing environment, which may take place before, during, and after the rendering, capturing and compression of data into frames for sending to a client. The cloud computing environment may have computing components, servers, and capabilities configured to determine a capture rate of a desktop.” Col. 17, lines 54-65).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cohen to comprise determining, by the first device, a rendering time for each of the one or more components at the first device. One would have been motivated to make such a combination in order to take a variety of actions to improve the end user experience.

As to dependent claim 2, Cohen teaches the method of claim 1, Cohen further teaches wherein the resource is an application (APPs 224-1).

As to dependent claim 3, Cohen teaches the method of claim 1, Cohen further teaches wherein the workspace is a virtual work space (Fig. 2 virtual work space).

As to dependent claim 4, Cohen teaches the method of claim 1, Cohen teaches wherein each of the one or more components are hosted on one or more second remote computing devices (Fig. 1-2 remote device hosting the components).

As to dependent claim 5, Cohen teaches the method of claim 1, further comprising comparing, by the first device, the measurement to the threshold (“the scoring platform may determine the final score based on a scale (e.g., a scale from 0.0 to 10.0), and may determine the end user experience based on the final score. In some implementations, the scoring platform may determine that a final score of less than or equal to a particular value (e.g., 5.0) indicates a poor end user experience caused by one or more of the client device, the server device, the application, or the network. In some implementations, the scoring platform may determine that a final score between a particular range (e.g., 5.1 and 8.0) indicates a marginal” paragraph 0095, Paragraph 0109).

As to dependent claim 6, The method of claim 5, further comprising selecting the graphical indicator from a plurality of graphical indicators responsive to the comparison (“the scoring platform may determine the final score based on a scale (e.g., a scale from 0.0 to 10.0), and may determine the end user experience based on the final score. In some implementations, the scoring platform may determine that a final score of less than or equal to a particular value (e.g., 5.0) indicates a poor end user experience caused by one or more of the client device, the server device, the application, or the network. In some implementations, the scoring platform may determine that a final score between a particular range (e.g., 5.1 and 8.0) indicates a marginal” paragraph 0095).

As to dependent claim 7, Cohen teaches the method of claim 1, Cohen and Chakraborty further teaches the method comprising determining, by the first device prior to accessing the one or more components, the rendering time and the time to transfer each of the one or more components (“the scoring platform may train one or more machine learning models (e.g., to generate one or more trained machine learning models) by providing historical metrics and historical final scores to the one or more machine learning models, and receiving predictions of rules (e.g., rules explaining the historical final scores given the historical metrics) based on providing the historical metrics and the historical final scores to the one or more machine learning models. Based on the predictions of rules, the scoring platform may update the one or more machine learning models, and may provide the historical metrics and the historical final scores to the updated one or more machine learning mode.” Paragraph 0099).
Chakraborty teaches accessing the one or more components, the rendering time for the components (“The capture rate may be related to the procession of an application by the cloud computing environment, which may take place before, during, and after the rendering, capturing and compression of data into frames for sending to a client. The cloud computing environment may have computing components, servers, and capabilities configured to determine a capture rate of a desktop.” Col. 17, lines 54-65).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cohen to comprise determining, by the first device, a rendering time for each of the one or more components at the first device. One would have been motivated to make such a combination in order to take a variety of actions to improve the end user experience.

Claims 8-20 recite imitations of claims 1-7 therefore the claims are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171